           Case 1:20-cv-05350-LLS Document 15 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAMOND J. ROKER,

                                 Plaintiff,
                                                                   20-CV-5350 (LLS)
                     -against-
                                                               ORDER OF DISMISSAL
TWENTIETH CENTURY FOX, ET AL.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

         On September 15, 2020, the Court received a letter from Plaintiff, advising the Court that

he wishes to withdraw his complaint. Accordingly, the Court grants Plaintiff’s request to

withdraw this action pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

                                              CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The complaint is voluntarily dismissed pursuant to Fed. R. Civ. P. 41(a).

SO ORDERED.

Dated:     September 17, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
